January 24, 2021


BY ELECTRONIC FILING

Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


       Re:     United States v. Robert Kelly, Case No. 19-286 (S-1) (AMD)



Dear Judge Donnelly:

We respectfully submit this letter on Mr. Kelly’s behalf, as a Motion to Compel, seeking this
Court to immediately require the Government to produce discovery materials to Mr. Kelly and
his counsel, including but not limited to 3500 and Giglio materials.

In short, this Court urged the Government - during at least one of the parties’ status hearings - to
both cooperate with defense counsel and to produce all discovery materials sufficiently in
advance of trial to allow Mr. Kelly and his counsel an adequate opportunity to prepare for trial,
and to avoid needless delays in the trial, and/or the continuance of the trial. It was Mr. Kelly’s
counsel’s understanding that the Government would produce all such materials 90 days prior to
trial. That time has come and gone.

There is simply no reason for the Government to continue to withhold these important discovery
materials, which are undeniably crucial to Mr. Kelly and his counsel’s trial preparation - and to
Mr. Kelly’s defense and Constitutional rights. Moreover, the Government possesses the
materials, and has the ability to produce them immediately. The only reason that these materials
are being withheld is to allow the Government to gain a tactical advantage and as gamesmanship.
This action is decidedly not one that should be based upon trial by surprise, or trial with only an
opportunity for one side to meaningfully prepare. All of this might be different if the
Government had not already had all, or the bulk of, these materials in its possessions for years –
or at least many months.
Leonard Trial Lawyers
January 24, 2021
Page 2


The pandemic will make it even more difficult for Mr. Kelly’s counsel to take investigatory and
other steps, once they finally receive these materials. That is exacerbated by the fact that the
allegations in this case stem from events that are allegedly to have occurred literally decades ago.
And by the fact that, at some point, Mr. Kelly will be inaccessible while he is being relocated to
Brooklyn for trial. The notion that the Government would ever agree to, or be forced to, proceed
to trial under these circumstances is absurd.

In any event, to-date, the Government has only offered to produce the “first” batch or phase of
these discovery materials, but only to produce those materials on February 5. The Government
has not offered any explanation whatsoever as to why all of these materials cannot be produced
immediately. Nor has the Government offered any timeline for the production of the additional
materials.

Mr. Kelly’s counsel has attempted, by way of e-mails and otherwise, to meet and confer with the
Government to amicably resolve these issues, to no avail. However, a partial and non-quantified
production of some of the discovery materials, approximately two weeks from now, will not
resolve these issues.

For all of those reasons, this Court should grant this Motion to Compel, and Order the
Government to immediately produce all discovery materials to Mr. Kelly’s counsel, and for such
other and further relief as is appropriate under the circumstances.



Sincerely,




Michael I. Leonard

MIL:bp
cc: All Counsel of Record (via ECF filing)
